Title: To James Madison from Benjamin Say, 24 November 1806
From: Say, Benjamin
To: Madison, James



My much esteemed Friend
Philada. Novemr. 24th: 1806.

I have the pleasure of being seated to communicate with one, who, permit me to say, I very highly esteem; for when I had the satisfaction of your Company personally, I felt much pleasure, & derived considerable information, & have often regretted I was not nearer, that I might be indulged with frequent interviews, at such times especially, when I should not interfere with your important functions.  I shall however think myself highly gratified, if I may class, amongst a respectable list of Correspondents, my worthy & dignified friend.
It seems, as if a fourth coalition was forming on the Continent of Europe, against France,  the Emperor of Russia it appears has refused to ratify the Treaty made by D’Oubril, & the King of Prussia exhibits a hostile front, & the Austrians uniting with the Russians.  England was at the bottom of the late combination, & probably is stirring them up at the present moment.  May our worthy & enlightened Administration, keep us clear from their broils, as they have heretofore done; indeed, I have always been of opinion, that the cultivation of, peace & harmony, is truly consistent with the Republican Character, & that the World would never be permanently at peace, under any other form of Government.  This is indeed a principle closely allied to my heart, for in consequence of my attachment thereto, I was deprived of my birth right, in the Religious Society in which I was educated, & very few, I believe, have made a greater sacrifice upon the Alter of Republicanism than I have, for in the fall of 1799, I was prevailed upon to stand a Candidate for a seat in the Senate of this State.  It was the reign of terror, & that time that "tried Men’s Souls".  I then had a practice worth several thousand dollars pr. Ann.  I was elected, & had to spend four months at Lancaster, & gave up all my professional business, & was one of the eleven Senators who opposed the Spartan Band as they were called of thirteen, the former in favor of our present worthy President, & the latter in opposition, & my inducement to accept the Seat, & make the great dedication of pecuniary emolument, was, to do all in my power to bring in the present excellent Administration.  I very sincerely & anxiously hope, that our illustrious leader will agree to be a Candidate for another period, especially at so momentous a time as the present.
Having now been out of any profitable business for some Years, I take the liberty of soliciting your patronage on my behalf.  If at any time the Office of Collector of this Port should become vacant, I should be very glad of the Appointment, and would exert myself with much attention, to execute the duties thereof with honor & fidelity, and your able intercession with our worthy President on my account, in case such vacancy should happen, will be sincerely acknowledged, & ever remembered with gratitude.
Mrs. Say unites with me in respectful compliments to your worthy & much esteemed Spouse, & please accept the same Yourself, & believe me to be with every sentiment of affection Yours Sincerely

Benjn. Say


P. S.  I hope that your Knee is perfectly restored to health.

